DETAILED ACTION
This office action is in response to an amendment filed 7/20/2022 wherein claims 1-4, 6-8, 10-13, and 15-18 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant has amended the claims to correct an antecedent basis issue and thus the prior rejection of claim 1-18 under 35 U.S.C. 112(b) is withdrawn. However, the amendment cancelling certain claims results in additional indefiniteness/dependency issues which are noted below. 
Applicant's arguments filed 7/20/2022 with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant argues that Genova does not disclose the amended features of claim 1. The examiner respectfully disagrees. 
Applicant first alleges that the Office Action (hereinafter "OA") "takes the position that Genova teaching the inclusion of a visible light sensor to detect tampering is equivalent to the claimed "at least one processing device to determine whether the field-of-view of the flame detector still covers the predetermined area" [Remarks, page 3]. There is nothing within the claim that requires the movement from the motion sensor to be what indicates whether or not the field of view changes. That is, the claim delineates a "processing device" that receives movement signals, determines if the flame detector moved based on the movement signals, and determines whether the field-of-five still covers the area. The claim does state that the determination as to whether the field-of-view still covers the area is based on the signals from the movement sensor. Furthermore one of ordinary skill in the art would readily appreciate that a visible light sensor may be the claimed "movement sensor", as a visible light sensor will sense motion. Claim 1 places no further limitation as to what type of technology is being utilized by the "movement sensor". 
	Applicant next argues there "is no disclosure in Genova of using the tamper sensor for a determination that will allow an operator or control system to be alerted if "movement of the flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the field-of-view that covers the predetermined area."" Genova discloses using a motion sensor and/or a visible light sensor to determine whether or not to alert a user that a device has been misaligned/tampered with and thus one of ordinary skill in the art would appreciate that signals from both sensors "determine whether the field-of-view of the... detector still covers the predetermined areas" and allows an operator to be alerted if "movement of the flame detector has been detected" as claimed. See, for example, the following citations of Genova (referenced by the examiner in the OA, pages 8-9):
[0043] According to an exemplary embodiment, the tamper sensor can include a motion sensor 120 for detecting motion to the apparatus 100. Some level of motion or movement to the apparatus 100 can be present if attempts are made to remove or move the apparatus 100. A detection of motion can be indicative of deliberate attempts to tamper with the apparatus 100 to prohibit the function of, for example, the ultraviolet sensor 105 by, for example, moving or removing the apparatus 100 from its position within the volume. Any electronic sensor that is capable of detecting motion can be used for motion sensor 120.
[0044] The apparatus 100 can include an alarm indicator for indicating an alarm condition in response to i.) the detection of the presence of flame within the volume and/or ii.) the detection of tampering to the apparatus 100. For example, electrical circuitry 125 can be used to manage and control the apparatus 100. The circuitry 125 can be any combination of hardware, firmware and software. For example, the circuitry 125 can include a processor, such as, for example, any type of microprocessor or microcontroller, and/or firmware, software, or any other type of electrical circuitry or any combination thereof. The circuitry 125 can also include any type of computer memory. The circuitry 125 can monitor for events indicative of a fire or flame, such as can be sensed via the ultraviolet sensor 105. The circuitry 125 can also monitor for deliberate attempts to degrade or otherwise negate the performance of apparatus 100, such as can be indicated by loss of visible light to visible light sensor 110 or detection of motion by motion sensor 120.
	Thus Genova discloses the motion sensor or the visible light sensor will detect motion of the apparatus and alert based thereon, wherein the detection of motion can indicate that the apparatus has been moved from its original position. One of ordinary skill in the art would readily appreciate that if the determination is such that if the motion indicates the device is mispositioned, this indicates that the apparatus has a different field of view. Therefore even if the claim required that the determination of whether the field-of-view still covers the predetermined was based on signals from the motion sensor, Genova would still anticipate the claim. 
	Applicant further argues "in order to determine whether the field-of-view of a flame detector still covers the predetermined area, the flame detecting arrangement must include some sensor that can determine movement of the at least one flame detector or in some other way determine that field- of-view has moved. Examples of such sensors are described for example at page 6, lines 15-19 and include a three-axis accelerometer, a gyroscope.... In contrast, Genova discloses merely a sensor that merely determines whether there is an absence of visible light. Such a sensor is incapable of determining whether the field-of-view of a flame detector still covers the predetermined area." Similar to what was noted for applicant's first argument, claim 1 includes no limitations restricting the "movement sensor" to being any of these sensor types argued by applicant. Rather, under broadest reasonable interpretation the claimed "movement sensor" can be considered the visible light sensor of Genova or the motion light sensor of Genova, as both are sensors that sense movement in a detected area. 
	To summarize, under broadest reasonably interpretation "movement sensor" is considered a sensor which detects movement. Genova discloses a "visible light sensor" that detects a field of view has been altered and therefore the "visible light sensor" can be a "movement sensor" as changes in visible light signals are caused by movements. Genova additionally discloses a "motion sensor" that is any type of known motion sensor capable of detecting motion of the apparatus itself. Motion from the motion sensor indicates that the device has been moved and is therefore misaligned. Signals from either the visible light sensor or the motion sensor can be used to trigger an alert that indicates the device needs to be adjusted back to its original orientation. For these reasons, the arguments are not persuasive and the claims are rejected as outlined below.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 10-13, and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/439,535 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In regard to claim 1, 
Instant Application
US Application 17/439,535
1. Flame detecting arrangement comprising:
1. A flame detecting arrangement comprising:
at least one flame detector, arranged with its field-of-view covering a predetermined area;
at least one optical flame detector, arranged with its field-of-view covering a predetermined area;
at least one movement sensor, arranged together with the at least one flame detector; and
at least one movement sensor, arranged together with the at least one flame detector; and
at least one processing device, arranged to:
at least one processing device, arranged together with the at least one flame detector, to:
receive signals from the movement sensor;
receive signals from the movement sensor;
detect movement of the flame detector based on these signals; 
detect abnormal movement of the flame detector based on these signals; and
determine whether the field-of-view of the flame detector still covers the predetermined area; and

alert an operator and/or a control system if movement of the flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the field-of-view that still covers the predetermined area.
alert an operator and/or a control system if abnormal movement of the flame detector has been detected.


As outlined above, claim 1 of US Application 17/439,535 differs from claim 1 of the instant application with respect to the last limitation. The examiner notes that “in order to enable correction of the field-of-view of the flame detector to the desired field-of-view” is non-limiting intended result language. The examiner additional notes that claim 1 of the instant application which detects movement of the flame detector is a broader version of claim 1 of  US Application 17/439,535 which detects an “abnormal” movement. Although the newly amended language includes a limitation of “determine whether the field-of-view of the flame detector still covers the predetermined area”, claim 4 of US Application 17/439,535 includes this language. Thus the claim is not patentably distinct from those of US Application 17/439,535. 

In regard to claims 2-4, 6-8, these claims are rejected as being dependent upon a previously rejected claim. These claims additionally claim subject matter that is not patentably distinct from the various dependent claims of US Application 17/439,535.

In regard to claim 10, this claim is rejected for the same reasons as claim 1 and contains subject matter not patentably distinct from the combination of claim 9 and claim 11 of US Application 17/439,535.

In regard to claims 11-13, 15-18, these claims are rejected as being dependent upon a previously rejected claim. These claims additionally claim subject matter that is not patentably distinct from the various dependent claims of US Application 17/439,535.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 7, line 1 states “arrangement according to claim 5”. However, claim 5 was cancelled upon the entry of the most recent amendment. Therefore the “arrangement according to claim 5” lacks antecedent basis, rendering the claim indefinite. 

In regard to claim 8, line 1 states “arrangement according to claim 5”. However, claim 5 was cancelled upon the entry of the most recent amendment. Therefore the “arrangement according to claim 5” lacks antecedent basis, rendering the claim indefinite. 

In regard to claim 16, line 1 states “method according to claim 14”. However, claim 14 was cancelled upon the entry of the most recent amendment. Therefore the “method according to claim 14” lacks antecedent basis, rendering the claim indefinite. 

In regard to claim 17, line 1 states “method according to claim 14”. However, claim 14 was cancelled upon the entry of the most recent amendment. Therefore the “method according to claim 14” lacks antecedent basis, rendering the claim indefinite. 

In regard to claim 18, line 1 states “method according to claim 14”. However, claim 14 was cancelled upon the entry of the most recent amendment. Therefore the “method according to claim 14” lacks antecedent basis, rendering the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genova et al. (US 2005/0128093) (hereinafter Genova) cited in the IDS filed 3/19/2020.

In regard to claim 1, Genova discloses a Flame detecting arrangement [¶0014; a fire-sensing system includes a fire sensor for detecting the presence of flame and/or smoke within the volume] comprising:
	at least one flame detector, arranged with its field-of-view covering a predetermined area [¶0040; flame sensor can be, for example, an ultraviolet sensor 105 that can detect ultraviolet energy generated by flame to detect the presence of flame within the volume. Fig.5; fire sensor (100) with field of view covering the volume. ¶0058; apparatus 100 can be positioned within the volume such that the apparatus 100 monitors substantially the entire contents of the volume];
	at least one movement sensor [¶0043; motion sensor 120 for detecting motion to the apparatus 100], arranged together with the at least one flame detector [Fig.1; motion sensor (120) arranged with the UV sensor (105). ¶0040; flame sensor can be, for example, an ultraviolet sensor 105 that can detect ultraviolet energy generated by flame to detect the presence of flame within the volume]; and
at least one processing device [¶0044;  electrical circuitry 125 can be used to manage and control the apparatus 100...  circuitry 125 can include a processor, such as, for example, any type of microprocessor or microcontroller], arranged to:
	receive signals from the movement sensor [¶0051;  motion sensor 120 can be included to detect tampering or other motion to the apparatus 100. The motion signal can be amplified by preamplifier 215 prior to A/D conversion by A/D converter 235];
detect movement of the flame detector based on these signals [¶0043;  A detection of motion can be indicative of deliberate attempts to tamper with the apparatus 100 to prohibit the function of, for example... moving or removing the apparatus 100 from its position within the volume. ¶0054; digitized value of the motion sensor 120 can be compared to a threshold value. If the motion intensity is greater than the threshold value, motion is present that indicative of tampering. ¶0067; tamper countering structure can include, for example, a motion sensor 120 for detecting motion to the system. A detection of motion to the system can be indicative of an attempt to prevent the fire sensor from detecting the presence of flame]; and
	determine whether the field-of-view of the flame detector still covers the predetermined area [¶0041-¶0043; tampering prevents the apparatus 100 from detecting the presence of flame within the volume. For example, the tamper sensor can include a visible light sensor 110. Some level of visible light (e.g., sunlight, standard incandescent or fluorescent lighting, and the like) can be present in the volume of interest during the operation of the apparatus 100. Thus, an absence of visible light to the visible light sensor 110 can be indicative of an attempt to tamper with the apparatus 100...  tamper sensor can include a motion sensor 120 for detecting motion to the apparatus 100. Some level of motion or movement to the apparatus 100 can be present if attempts are made to remove or move the apparatus 100... moving or removing the apparatus 100 from its position within the volume. Any electronic sensor that is capable of detecting motion can be used for motion sensor 120. ¶0052;  photocell 205 can detect visible light as a method of identifying tampering when visible light to the photocell 205 is blocked. The photocell 205 can output an electrical signal that can be amplified by preamplifier 220 and then digitized by A/D converter 235. The resulting signal can represent the intensity of visible light in the vicinity of the apparatus 100. Ultraviolet sensor 105 and photocell 205 can be configured or otherwise positioned in the apparatus 100 such that an attempt to block the ultraviolet sensor 105 will also block the photocell 205, indicating that tampering is likely. ¶0054. ¶0068].
	alert an operator and/or a control system if movement of the flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the field-of-view that covers the predetermined area [¶0044-¶0045; circuitry 125 can also monitor for deliberate attempts to degrade or otherwise negate the performance of apparatus 100, such as can be indicated by loss of visible light to visible light sensor 110 or detection of motion by motion sensor 120... Upon detection of flame or fire and/or attempts at tampering with the apparatus 100, the circuitry 125 can indicate the alarm condition to persons within a vicinity of the apparatus 100. ¶0058-¶0061; information can include information, for example, for identifying the location of the event in the instance where the facility has multiple volumes or rooms under surveillance. Upon receipt of the information, the remote monitor or other individual can be dispatched to investigate].
	As noted above, Genova discloses a fire sensor including a flame sensor for detecting the presence of a flame/fire. The fire sensor may be an ultraviolet sensor that is arranged to monitor a predetermined area. A motion sensor is arranged to detect motion acting on the device such as from a user tampering the device by moving the flame detector from its original position (and thus changing the field of view of the device). A visible light sensor can also detect whether the device has been moved/tampered with. When such a motion is detected by the motion sensor and/or the visible light sensor, an alert is issued to an operator wherein as noted in ¶0058 the operator in response to the alarm can be dispatched to the location of the flame sensor in order to remedy the situation. The examiner notes that "in order to enable correction of the field-of-view of the flame detector to the desired field-of-view" is intended result language which is not limiting, as it merely recites an intention. Nevertheless, it is clear from Genova that the system results in enabling "correction of the field-of-view of the flame detector to the desired field-of-view", as an operator is alerted to the situation and when dispatched to the location of the flame sensor can correct the misplacement detected by the motion sensor. Thus Genova anticipates the claim. 

In regard to claim 10, this claim is drawn to a method corresponding to the arrangement of claim 1 wherein claim 10 contains the same limitations as claim 1 and is therefore rejected upon the same basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genova et al. (US 2005/0128093) in view of Mayfield et al. (US 2012/0126700) (hereinafter Mayfield).

In regard to claim 2, Genova discloses the flame detecting arrangement according to claim 1. Genova does not explicitly disclose, wherein the at least one movement sensor comprises a vibration sensor. However Mayfield discloses,
	wherein the at least one movement sensor comprises a vibration sensor [¶0044; measure at least one property of ambient conditions... vibration level. ¶0047; sensor 150 includes an accelerometer or other type of vibration sensor to monitor vibration in the vicinity of the exit sign 10. Fig.7; ].
	Mayfield, like Genova, discloses a device used for monitoring a predetermined area wherein the device can include sensors for detecting fire/smoke [¶0036, ¶0044-¶0045, ¶0051-¶0052]. As noted in ¶0047, the device can also include a vibration sensor that detects vibrations of the device wherein alerts can be generated based thereon. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the flame detecting arrangement disclosed by Genova with the vibration sensor as disclosed by Mayfield in order to detect both seismic disturbances and damage to the system, which improves overall monitoring [Mayfield ¶0044-¶0048]. As disclosed by Mayfield, including a vibration sensor in a monitoring device (like that of Genova) allows for detection of additional events such as earthquakes and damage of the device, wherein by detecting such events the system can react in an appropriate manner to improve safety.    

In regard to claim 3, Genova in view of Mayfield discloses the flame detecting arrangement according to claim 2. Genova in view of Mayfield further discloses, 
	wherein the at least one processing device [Mayfield ¶0067; control circuitry for the controller 110 of the disclosed exit sign 10... microprocessor] is arranged to receive signals from the vibration sensor [Mayfield ¶0047; integrated sensor 150 coupled to the controller 110 to monitor an ambient condition in the environment around the exit sign 10... controller 110 monitors the detected vibrations], and detect movement of the flame detector based on these signals [Mayfield ¶0047; sensor 150 includes an accelerometer or other type of vibration sensor to monitor vibration in the vicinity of the exit sign 10... As the controller 110 monitors the detected vibrations, the controller 110 can activate an alarm condition when the vibrations reach a threshold level. Mayfield ¶0044-¶0045; ambient sensor 130 can measure at least one property of ambient conditions, including, but not limited to, a presence of smoke... sensor feedback (e.g., smoke or temperature for fires. Mayfield ¶0051-¶0052].
	See claim 2 for motivation to combine. 

In regard to claim 4, Genova in view of Mayfield discloses the flame detecting arrangement according to claim 2. Genova in view of Mayfield further discloses, 
	wherein the at least one processing device is arranged to alert an operator and/or a control system if vibrations beyond a predetermined threshold are detected [Mayfield ¶0047; As the controller 110 monitors the detected vibrations, the controller 110 can activate an alarm condition when the vibrations reach a threshold level. In response to the alarm condition, the controller 110 can increase the intensity of the light source 40, activate a local audible alarm, communicate the alarm condition or detected vibration to the central workstation 104, and/or perform some other proactive action].
	See claim 2 for motivation to combine. 

In regard to claim 11, this claim is drawn to a method corresponding to the arrangement of claim 2 wherein claim 11 contains the same limitations as claim 2 and is therefore rejected upon the same basis. 

In regard to claim 12, this claim is drawn to a method corresponding to the arrangement of claim 3 wherein claim 12 contains the same limitations as claim 3 and is therefore rejected upon the same basis. 

In regard to claim 13, this claim is drawn to a method corresponding to the arrangement of claim 4 wherein claim 13 contains the same limitations as claim 4 and is therefore rejected upon the same basis. 

Claim(s) 6, 7, 15, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Genova et al. (US 2005/0128093) in view of Barcelos (US 2019/0017865).

In regard to claim 6, Genova discloses the flame detecting arrangement according to claim 1. Genova further discloses,
	wherein the at least one processing device is arranged to determine whether the field-of-view of the flame detector still covers the predetermined area based at least on signals received from the movement sensor [¶0072-¶0074, ¶0051-¶0054, ¶0067, ¶0072-¶0074].
	Genova does not explicitly disclose wherein the at least one movement sensor comprises at least one of: an accelerometer; a gyroscope; an inertial measurement unit; or a direction sensing device. However Barcelos discloses, 
	wherein the at least one movement sensor [¶0006; wherein the information handling system is configured to obtain orientation data... orientation data comprises movement and/or vibration data] comprises at least one of:
	an accelerometer [¶0023;  accelerometer 112 may sense/measure movement and/or vibrations of the OFD 100 relative to one, two, or three axes (e.g., x-axis, y-axis, z-axis)];
	a gyroscope [¶0023; gyroscope 114 may sense/measure angular velocity of the OFD 100 relative to one, two, or three axes (e.g., x-axis, y-axis, z-axis)];
	an inertial measurement unit; or
	a direction sensing device [¶0023; magnetometer 116 may measure orientation data (e.g., movement and/or vibration data of the OFD 100; angular velocity data of the OFD 100; and direction data of the OFD 100) relative to at least one axis]; and
	wherein the at least one processing device [¶0025] is arranged to determine whether the field-of-view of the flame detector still covers the predetermined area based at least on signals received from the movement sensor [¶0027-¶0028;  initial orientation may serve as a baseline in order to detect changes/deviations from the initial orientation/position during operation of the OFD 100... information handling system 118 may continuously or periodically measure the orientation of the OFD 100 (via the accelerometer 112, the gyroscope 114, and the magnetometer 116) and compare a present/current orientation of the OFD 100 to the baseline orientation of the OFD 100. The information handling system 118 may quantify and display any changes/deviations (e.g., numerical values) in orientation, and recommend, via the user interface 120, positioning/re-positioning of the OFD 100 to conform to the baseline orientation...  correct/incorrect position may be determined (e.g., via information handling system 118) with a pre-determined limit/threshold for deviations from the initial baseline orientation. For example, a deviation within the pre-determined limit may indicate a correct position, whereas, a deviation outside of the pre-determined limit may indicate an incorrect position].
	Barcelos, like Genova, discloses a flame detecting system wherein the system includes a motion sensor to detect whether unwanted motion acts on the device. As noted above, the system can include a plurality of motion detectors such as an accelerometer, a gyroscope, and a magnetometer. The system uses the motion detectors to monitor the device's orientation relative to a predetermined field of view wherein upon detecting that the device is misoriented relative to a desired orientation, an alert is issued. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the flame detection arrangement as disclosed by Genova with the various motion sensors as disclosed by Barcelos in order to be able to detect multiple types of motion of the apparatus with high accuracy as well as tracking the device's motion in up to nine degrees of freedom [Barcelos ¶0005-¶0007, ¶0023-¶0024, ¶0029]. As disclosed by Barcelos, using multiple types of motion detectors allows for various types of motion to be accurately detected as well as allowing for tracking in up to nine degree of freedom. 

In regard to claim 7, Genova discloses the flame detecting arrangement according to claim 5 (assumed claim 1 for the purposes of examination). Genova does not explicitly disclose, wherein the at least one processing device is arranged to determine whether the field-of-view of the flame detector still covers the predetermined area by comparing the signals received from the movement sensor with stored orientation data representing the orientation of the at least one flame detector when it is arranged with its field-of-view covering the predetermined area. However Barcelos discloses,
	wherein the at least one processing device [¶0025] is arranged to determine whether the field-of-view of the flame detector still covers the predetermined area by comparing the signals received from the movement sensor [¶0023] with stored orientation data representing the orientation of the at least one flame detector when it is arranged with its field-of-view covering the predetermined area [¶0027-¶0029;  initial orientation may serve as a baseline in order to detect changes/deviations from the initial orientation/position during operation of the OFD 100... information handling system 118 may continuously or periodically measure the orientation of the OFD 100 (via the accelerometer 112, the gyroscope 114, and the magnetometer 116) and compare a present/current orientation of the OFD 100 to the baseline orientation of the OFD 100. The information handling system 118 may quantify and display any changes/deviations (e.g., numerical values) in orientation, and recommend, via the user interface 120, positioning/re-positioning of the OFD 100 to conform to the baseline orientation...  correct/incorrect position may be determined (e.g., via information handling system 118) with a pre-determined limit/threshold for deviations from the initial baseline orientation. For example, a deviation within the pre-determined limit may indicate a correct position, whereas, a deviation outside of the pre-determined limit may indicate an incorrect position. An example algorithm for determining a correct/incorrect orientation may compare obtained orientation data to predetermined limits].
	See claim 6 for elaboration on Barcelos. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the flame detection arrangement as disclosed by Genova with the comparison with stored orientation data as disclosed by Barcelos in order to generate quantifiable and displayable deviations from an installation position which assists an operator is correcting the device's orientation [Barcelos ¶0027-¶0030, ¶0046, ¶0050]. As disclosed by Barcelos, knowing the device's position/orientation relative to an initial orientation allows for the system to know the exact amount of deviation of the device from the correct/initial orientation. Thus the deviation amounts can be displayed to an operator so the operator can understand how misaligned the device is and what needs to be done to correct the orientation. 

In regard to claim 15, this claim is drawn to a method corresponding to the arrangement of claim 6 wherein claim 15 contains the same limitations as claim 6 and is therefore rejected upon the same basis. 

In regard to claim 16, this claim is drawn to a method corresponding to the arrangement of claim 7 wherein claim 16 contains the same limitations as claim 7 and is therefore rejected upon the same basis. 

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genova et al. (US 2005/0128093) in view of Shaw et al. (US 2017/0104979) (hereinafter Shaw).

In regard to claim 8, Genova discloses the flame detecting arrangement according to claim 5 (assumed claim 1 for the purposes of examination). Genova does not explicitly disclose, wherein the at least one processing device is arranged to determine whether the field-of-view of the flame detector still covers the predetermined area only after first detecting movement of the flame detector. However Shaw discloses, 
	wherein the at least one processing device [¶0024] is arranged to determine whether the field-of-view of the flame detector still covers the predetermined area [¶0051;  performance change to the multi-view stereo imaging and the plural image parameters may be assessed... errors in field of view. ¶0057; calibration check subsystem may determine by comparison of aligned feature points in raw images of a plural image frame that alignment, rotation, or distance calculation fall outside an error level or other indications that calibration has been lost. ¶0076; Comparison of overall image size, shape, distortion, rotation and other aspects between raw images may reveal changes in alignment] only after first detecting movement of the flame detector [Fig.5; detect mechanical impact event (Step 510) occurs before determining performance change to the system (Step 530). ¶0046-¶0050; Method 500 begins in block 510 where the physical impact detection system may detect a mechanical impact event. In an example embodiment, the physical impact detection system may receive sensor feedback that includes one or more thermal sensors 511, a first accelerometer 512, a second accelerometer 513, a gyroscope 514, a geo-magnetic sensor 515, and other sensors or systems 516...Proceeding to block 530, the multi-camera error compensation system may determine the performance change levels to the multi-view stereo imaging system by virtue of the alteration to the plural digital camera orientations. ¶0076; plural image frame may to be taken after a traumatic mechanical impact event. The calibration check sub-system will analyze correspondences between a plurality of raw images respect to image size, shape, distortion, rotation and other aspects. Comparison of overall image size, shape, distortion, rotation and other aspects between raw images may reveal changes in alignment between digital cameras]. 
	As disclosed by Shaw, a sensor has a field of view covering a predetermined area (like Genova). As noted above, once an impact occurs on the sensor (and thus movement of the sensor is detected) a procedure is executed in order to detect the misorientation of the sensor's field of view caused by the device. That is, as disclosed by Shaw, only once the sensor moves does the system determine the degree of misorientation caused by the physical impact on the device. The misorientation is determined by comparing a captured sensor data after the physical impact with a captured sensor data in memory from before the physical impact. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the flame detection arrangement as disclosed by Genova with the detecting of misorientation after determining motion of the detector as disclosed by Shaw in order to reduce false alarms and only determine misalignment when a certain threshold of impact occurs, thus reducing overall processing requirements [Shaw ¶0003, ¶0019, ¶0062]. That is, the system of Genova will generate an alert indicating misalignment when any motion is detected on the system . As disclosed by Shaw, minor vibrations/movements of a sensor device may not be sufficient for the device to be misoriented. By determining whether the field of view is still correctly oriented only after a certain magnitude of impact occurs on the device the system can reduce false indications of misalignment, reduce processing requirements, and also accurately determine how the orientation has shifted from an initial orientation such that the device can be recalibrated back to the initial orientation.  
	The examiner notes that the sensor of Shaw is a camera instead of a flame detector, but one of ordinary skill would appreciate that the functionality of Shaw can be applied to sensors like those of Genova. That is, both Genova and Shaw disclose sensors that cover predetermined areas and seek to solve the same problem of determining whether the sensor has been contacted and thus does not still cover the predetermined area. Plus one of ordinary skill in the art would recognize that if a camera detects a fire/flame, it can be considered a "flame detector".  As disclosed by Shaw, detecting a threshold physical impact before determining a field of view misalignment allows for the system to tolerate minor/non-issue impacts and vibrations on the system. 

In regard to claim 17, this claim is drawn to a method corresponding to the arrangement of claim 8 wherein claim 17 contains the same limitations as claim 8 and is therefore rejected upon the same basis.

Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Genova et al. (US 2005/0128093) in view of Naylor et al. (US 2007/0230798) (hereinafter Naylor).

In regard to claim 18, Genova discloses the method according to claim 14 (assumed claim 10 for the purposes of examination). Genova does not explicitly disclose, wherein the at least one processing device is arranged to use image processing software in order to determine whether the field-of-view of the flame detector still covers the predetermined area. However Naylor discloses,
	wherein the at least one processing device is arranged to use image processing software [¶0056;  image processing means comprises imaging means to view a viewing region related to said detecting direction, said image processing means operable to detect changes in said viewing region corresponding to a change in said detecting direction of said device. ¶0111-¶0114] in order to determine whether the field-of-view of the flame detector [¶0006; passive infra-red (PIR) detectors which measure the characteristic of heat emanated by objects and are often used in security applications] still covers the predetermined area [¶0125; As the orientation of CCD camera 515 is fixed with respect to the orientation of PIR detector 510, any changes in the orientation of PIR detector 510 may result in a different image being viewed by CCD camera 515. Monitoring of this image change results in an alarm signal being generated that indicates that monitoring device 500 has been tampered with. ¶0031-¶0033; comparing the updated/actual/current image to the reference image in accordance with a predetermined comparison metric... invoking a first alarm condition when the predetermined comparison metric indicates a threshold proportion of the updated/actual/current image does not match the corresponding proportion of the reference image].
	As disclosed by Naylor, image processing means can determine whether a device has been tampered with such that the device no longer is oriented in the correct/initial position. Newly captured images are compared with previously stored images and if the comparison results are such that the device is misaligned, an alarm is issued (similar to the alarm of Genova). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangement disclosed by Genova with the image processing as disclosed by Naylor in order to provide a simple and configurable way to monitor a scene and determine device alignment and tampering [Naylor ¶0001-¶0009, ¶0104-¶0114, ¶0120]. As disclosed by Naylor, a simple algorithm can use camera images to determine device orientation and tampering alerts wherein by using images, the sensitivity of the system can be adapted by a user to desired settings. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        
July 26, 2022